  Case 19-18387       Doc 22   Filed 01/15/21 Entered 01/19/21 05:56:03            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )                BK No.:    19-18387
Katherine L. Barkei                         )
                                            )                Chapter: 13
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )
               Debtor(s)                    )
       ORDER DENYING MOTION FOR APPROVAL OF LOAN MODIFICATION AS
                             UNNECESSARY

       THIS CAUSE coming to be heard on the Motion of the Debtor, the Court having jurisdiction
and being advised in the premises, and due notice having been given:

IT IS HEREBY ORDERED THAT:

   The motion is denied. There is no provision of the Bankruptcy Code that calls for the Court to
approve a modification of an existing loan agreement. The parties are free to go forward with the
transaction without Court approval.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: January 15, 2021                                           United States Bankruptcy Judge
